Title: To Benjamin Franklin from Herman Heyman, Jr., 19 January 1784
From: Heyman, Herman Jr.
To: Franklin, Benjamin


          
            Sir!
            Bremen the 19 Januari 1784
          
          I had the satisfaction to lay before Your Excellency by the Letter I took the Liberty to address your Excellency the 31 July last a Plan of a Glass-manufactori which I intended to Establish in one of the United Provinces of Nord America for Your

Consideration; and beg’d most Humbly from your Excellency the Favor to grant me your Skilful Advise on that head, but am hetherto deprived of the honour to Receive any Reply from Your Excellency. But this does not prevent me to Venture again to Address your Excellency a Second Letter, flattering myself that what ever concerns the Prosperity and Extension of your good Country will be agreeabel received from your Excellency; and there fore have the honour to inform you that three other Gentlemen with me Considered most Earnestly on that Plan all the time since, and taking every things back and forwards find that it can’t but be very advantageous as well to your good Country as likewise to the Concerners to Errect a Glass-Manufactory in some part of the United states, and we Chused Maryland to be the properest Country for it; beeing a spot of Land where by all the Description we Read it groes the most plenty of Wood, one of my three Friends Mr John Fried Amelong who had the Manage of a Glass Manufactory here in Germany will go himself in the Spring by the first Vessell over to Baltimore and take the Direction of the intended Establishing Glas Manufactory, he Carries besides him 80 more Families all Experiented to our Purpose in the Vessell for Baltimore.
          I can’t but Expect that our Ardent wishes to encrease our Connection with the United states can’t but be satisfactory to Your Excellency and this gives me the Agreeabel Aspects that you’ll grant us your Kind Assistance and Protection in our Undertaking, and inform us to who our Friend Mr Amelong must make his first Aplication at Baltimore, or in the State of Marriland, to Errect the Manufactory, and to receive some part of Land fit for the Establishment directed, and your Excellence Opinion would

be the best Guide for us if we may Expect that Government will grant us every Assistance And give Certain Priviledges, and a part of Land at rent to it, or if we must Purchase the latter and perhaps not find the Reception to fullfil our wishes, and according as such Considerabel undertaking merits, I can’t but expect it by what I Know that the Congress wishes are to enlarge and Populate the United States, and I am assured Our small Transport, or may I call it establishing Colonie, will give both Pleasure to the Congress and Honnor to us, as they are all People of the best Conduct Virtue and Understanding, and not like many others which enter in America beeing Rejected in Germany, I shall therefore most Humbly beg from your Excellency the Favor to grant our Mr Amelong some of the best Letters of Introduction & Recommandation for the States of Mariland that he may meet a Agreeabel Reception and not be detained at his Arrival to bring our Speculation to an Accomplishment and Perfection; and through this exposed to a very Considerabel loss by mentaining the many Families without Emploiing them to our Intent[ion].
          Give me leave to assure your Excellency of my most devoted Respects and of my Sincere Regard with which I have the Honnor to Remain Sir your most Obedt humbl Servt
          
            Herman Heyman Jr
          
         
          Addressed: His Excellency Benjamin Frank- / lin, Ambassadeur of the 13 United States / of Nord America & the Court of france / residing / at / Paris
        